Fourth Court of Appeals
                                San Antonio, Texas
                                       June 6, 2019

                                   No. 04-19-00364-CV

                     TEXAS RESEARCH and Technology Foundation,
                                  Appellant

                                            v.

                                VINTAGE OAKS, L.L.C.,
                                      Appellee

                From the 38th Judicial District Court, Medina County, Texas
                             Trial Court No. 18-06-25023-CV
                   Honorable Camile Glasscock Dubose, Judge Presiding


                                      ORDER
        The Medina County District Clerk’s motion for extension of time to file the clerk’s
record is granted. We order the clerk’s record due June 26, 2019.




                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of June, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court